PER CURIAM.
Appellate jurisdiction in matters appealed from juvenile courts is vested in the courts of appeal. See La. Const. Art. V, Section 10(A). Because the Court of Appeal for the Fourth Circuit has appellate jurisdiction over the juvenile matter in which this bond forfeiture proceeding arose, that court also has appellate jurisdiction over the proceeding involving the bond forfeiture. Ch. C. art. 330(A). See State v. Dunlevie, 503 So.2d 1004 (La.1987); State v. Kaercher, 380 So.2d 1365 (La.1980).
Accordingly, the application is granted, the court of appeal’s order dismissing the appeal is vacated, the appeal is reinstated, and the case is remanded to the Fourth Circuit Court of Appeal for further proceedings.